Citation Nr: 1514489	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  12-17 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to an effective date earlier than June 13, 2011, for grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant (the Veteran) is represented by: Robert C. Brown, Jr., Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from June 1970 to January 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the RO in Muskogee, Oklahoma.

In September 2012, the Veteran and his spouse presented testimony at a Board hearing chaired via videoconference by the undersigned Veterans Law Judge, and he accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is associated with the claims file.

In written argument submitted to the RO and to the Board, and in hearing testimony, the Veteran has raised the matter of clear and unmistakable error (CUE) in the July 1997 RO rating decision which denied service connection for PTSD, as well as in the September 1979 rating decision which denied service connection for a back disability.  This collateral attack on prior final rating decisions has not been adjudicated by the RO and is a distinct issue from whether the appropriate effective date was assigned in the appealed (non-final) March 2012 rating decision.  

The United States Court of Appeals for Veterans' Claims (Veterans Court) has held that, when CUE is initially alleged before the Board, such matter is not "subject to decision by the Secretary," and the Board lacks appellate jurisdiction over the newly raised theory of CUE.  In such a circumstance, the Board is obligated to refer that theory of CUE to the RO to "be decided in the same manner as any other claim."  38 U.S.C.A § 5109A(e); see Godfrey v. Brown, 7 Vet. App. 398, 410 (1995).  Accordingly, the allegation of CUE in a prior RO decision, as raised at the Board hearing and in written argument, is referred to the RO for appropriate action.  See 38 C.F.R. §19.9(b)(2014).

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  In an unappealed July 1997 rating decision, the RO denied service connection for a lumbar spine disorder; the evidence associated with the claims file subsequent to the July 1997 rating decision does not relate to an unestablished fact necessary to substantiate the claim; it is cumulative and redundant of evidence already of record; and it does not raise a reasonable possibility of substantiating the claim.

2.  The Veteran does not have current chronic disabilities of the right knee and hip.

3.  The latest date of a pending and non-final claim of entitlement to service connection for PTSD is June 13, 2011.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a lumbar spine disorder are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).

2.  The basic service connection criteria are not met regarding the claimed right knee disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The basic service connection criteria are not met regarding the claimed right hip disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  The criteria for assignment of an effective date earlier than June 13, 2011 for the grant of service connection for PTSD are not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5101 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

As discussed at the hearing, although the RO reopened service connection for a lumbar spine disability and adjudicated the claim on the merits, this alone does not give the Board jurisdiction over the merits of the claim.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have jurisdiction to review the claim on a de novo basis in the absence of a finding that new and material evidence has been submitted). 

The Veteran filed his initial application for VA compensation in June 1979 noting a back injury as having started in basic training in 1970.  The RO obtained the service treatment records which revealed no treatment for back complaints during service.  The RO notified the Veteran in July 1979 that he should furnish reports of medical treatment from the date of service separation to present; however, no treatment records were subsequently provided.  The RO arranged for a VA examination, which revealed a diagnosis of chronic lumbosacral strain.  The RO denied the claim in September 1979 on the basis that there was no back injury in service.  

The Veteran filed an application to reopen the claim in April 1997.  At that time, he submitted private treatment records reflecting treatment for his back following a March 1984 workplace injury.  A May 1984 report reflects complaint of back pain and numbness in the lower extremities.  A January 1995 report reflects diagnoses including traumatic lumbosacral sprain and neuropathy of both lower extremities.  The examiner noted workplace injuries to the back in 1984, 1988, and 1990.  A VA examination in May 1997 revealed a diagnosis of chronic lumbosacral sprain.  

The RO denied the application to reopen in a July 1997 rating decision.  At the time of the July 1997 decision, the evidence substantiated a current back disability and lower extremity neurological impairment, but did not substantiate an injury or disease of the back in service, manifestation of a chronic disease such as arthritis within one year of service separation, or a nexus between any current back disability and service.  

Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate appeal of the July 1997 decision (see 38 C.F.R. § 20.200 (2014)).

VA may reopen a claim that has been previously finally denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Veteran requested to have the previously denied claim reopened in June 2011.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the Veterans Court held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.     

Where new and material evidence is received prior to the expiration of the appeal period (a non-final, pending claim), or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  While correspondence from the Veteran's spouse was received on July 28, 1997, that correspondence did not address the back disability.  It is therefore not new and material evidence with respect to the claim.  As discussed in more detail below with respect to the effective date for PTSD, the document is not a notice of disagreement with respect to any RO determination, as it was signed solely by the Veteran's spouse, who is neither the claimant nor the claimant's representative.  

Evidence received since the July 1997 decision includes additional clinical records from VA and from private providers.  These records address current back symptoms, current lower extremity symptoms, and treatment received, as well as a surgical procedure in February 2009.  However, the existence of a back disability and lower extremity neurological impairment were not unestablished facts at the time of the July 1997 decision.  The clinical evidence of record clearly established these facts.  The recent clinical records do not address the incurrence of an injury or disease of the back in service, the manifestation of a chronic disease such as arthritis within one year of service separation, or a nexus between a current back disability and service.  They are therefore not new and material evidence.  While the Veteran's statements do address the question of an injury or disease in service, these assertions were previously considered.  His statements are essentially cumulative and redundant of evidence previously of record.  

Without any competent evidence addressing an injury or disease in service, manifestation of a chronic disease such as arthritis within one year of service separation, or a nexus between any current back disability and service, none of the newly-received evidence raises a reasonable possibility of substantiating the Veteran's claim, and therefore, it is not material for purposes of reopening of the claim of entitlement to service connection for a lumbar spine disorder.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for a lumbar spine disorder has not been received.  As such, the July 1997 decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen either of the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection Claims

The Veteran is seeking service connection for claimed disorders of the right knee and hip on the basis that each represents a current disability that is related to service.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Proving service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of war or after December 31, 1946, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was noted during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that he injured his right knee during basic training while attempting to negotiate an obstacle course.  He has testified that he "tweaked" his knee and heard it "pop."  He testified that it didn't really hurt at that time, but the pain started that evening; however, he did not seek treatment.  The Veteran testified that he injured his right hip during a low crawl exercise, also during training.  He testified that, since these injuries, he has not been free from pain in the right knee and hip "too often."  He agreed that his level of pain in the areas of his injuries has been "pretty much uninterrupted from that day until this day."  

The Veteran's spouse testified that she has known the Veteran since his time in the service and she has observed that he had problems with his right hip and knee after returning from the service.  

In determining whether the Veteran sustained an injury of the hip or knee in service, the Board must first examine the combat rule.  The Board acknowledges that the Veteran has alleged that he engaged in combat with the enemy during his service.  In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

While the combat rule is potentially applicable to this Veteran, here, the Veteran's testimony was that both injuries occurred during basic training, i.e., not during combat.  He has not asserted that he injured his right knee or right hip in combat or under circumstances, condition, or hardships of combat.  Therefore, the combat rule is not for application with respect to the claimed right knee and right hip injuries at issue in this appeal.  

Service treatment records have been obtained, but do not reflect any treatment for knee or hip complaints in service.  This is consistent with the Veteran's testimony that he did not seek treatment during service for either injury.  When examined for service separation in January 1972, the Veteran's lower extremities were clinically normal.  The Veteran reported that his present state of health was "good."  He completed a report of medical history on January 6, 1972; and, while he reported a history of other joint problems, such as back and shoulder (collar bone), he reported no history of, or current, trick or locked knee.  

After service, the first reference to any hip problem did not come for more than 20 years, as noted in a January 1995 disability assessment, which referred to a hip and shoulder injury in 1990.  The first reference to a right knee injury did not come until the current claim in June 2011.  

A few years after service separation, the Veteran was treated at an emergency clinic for back pain, in November 1977, at which time examination of his legs showed no motor or sensory disturbance.  The Veteran was examined at the VA orthopedic clinic in January 1979, again for back complaints.  Reflexes at the knees were assessed as normal.  A VA examination was conducted in August 1979, at which time the Veteran was noted by the examiner to have the appearance of excellent health, to be in no distress, and to walk with a normal gait.  On examination, his extremities were unremarkable.  The Veteran was assessed for disability purposes in May 1984 following a workplace back injury in March 1984.  There was no description of knee symptoms of any kind, and no finding of knee impairment of any kind.  

As noted above, the Veteran was again assessed for non-VA disability purposes in January 1995 following a workplace back injury.  Notably, while his description of the injury involved lifting a 300-pound object and suddenly losing his footing on some sand, there was no description of knee pain or knee symptoms of any kind.  A section of that report noted prior injuries and included descriptions of injuries to the hip and shoulder in 1990, but did not describe any prior knee injuries, and did not describe any hip injury prior to 1990.  While symptoms were noted in the lower extremities, these were attributed to neuropathy related to the back injury.  No distinct knee or hip complaints were noted at that time.  

The Board finds these reports to be significant in that the Veteran was seeking an assessment of his total bodily impairment for disability purposes.  Had the Veteran been experiencing knee or hip symptoms, it is reasonable to expect that he would have reported them in these assessments in order to substantiate his claimed disability.  

The Veteran was afforded a VA general medical examination in May 1997 for VA disability and pension purposes.  The examiner specifically noted that the examination was at least in part for a claim for nonservice-connected disability.  Such a claim entails all current disability whether service-connected or nonservice-connected.  It is reasonable therefore to expect that all current symptomatology would be reported and assessed.  Nevertheless, the Veteran did not report any knee or hip complaints, and no knee or hip problems were assessed.  He was found by the examiner to have the appearance of good health, to be in no distress, and to walk with a normal gait and posture.  His general physical examination was unremarkable, and his musculoskeletal examination was unremarkable except for the back. 

Also significant in terms of assessing the Veteran's recent assertions of having injured his right knee and hip in service and having experienced continuous symptoms since the injuries, the current claim was not the first claim for disability compensation filed by the Veteran since service separation.  The Veteran filed a claim in July 1979; however, at that time, he noted only a back injury as having occurred in basic training.  He filed another claim in March 1997; however he noted only a back disability and PTSD.  The Veteran addressed this claim at the Board hearing.  He testified that his knee and hip problems weren't bothering him as much as his back at that time, and he did not think about adding those issues to his claim.  

The Board acknowledges that inaction regarding filing a claim after service is not necessarily indicative of the absence of symptomatology.  However, where an individual takes action regarding one claim, it is reasonable to expect that he is presenting all issues for which he is experiencing symptoms he believes are related to service.  In other words, the Veteran demonstrated as early as July 1979 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in another instance where he believed himself entitled to those benefits.  It is therefore more reasonable to expect a complete reporting of symptoms than a partial reporting.  Thus, the Veteran's inaction regarding reporting right knee and hip disorders in July 1979, when viewed in the context of action regarding a back injury, may reasonably be interpreted as evidence against his recent account of having experienced continuous symptoms since an in-service right knee and hip injuries.  

It is clear that the Veteran injured his hip after service, in 1990.  Thus, it is expected that he experienced symptoms during the post-service period.  However, his recent assertion that he experienced symptoms continuously since service is contradicted by his statements made at service separation and to post service treatment providers and VA.  The in-service and post-service record is not silent.  Rather, it actively contradicts his recent assertions.  

In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneousness of the statement of medical history at discharge is significant.  Furthermore, because the Veteran was then seeking only medical evaluation, it seems likely that he would report events carefully and accurately.  The "medical diagnosis or treatment" exception to hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  The Veterans Court has observed that many principles espoused in the Federal Rules of Evidence have no place in veterans jurisprudence, see Flynn v. Brown, 6 Vet. App. 500, 503 (1994); however, the Veterans Court has also observed that recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons, see Rucker v. Brown, 10 Vet. App. 67 (1997).  

In contrast to the Veteran's account at service separation, when the Veteran thereafter presented his account to VA, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant (and his spouse) has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran is competent to relate his experience of pain as he remembers it, and his spouse is competent to relate what she observed.  Thus, competency is not at issue on this point.  Rather, it is the accuracy of the Veteran's recent account, and that of his spouse, which the Board finds is lacking.  Simply put, the report of medical history at separation from service is more convincing than the later statements made in support of a claim for monetary benefits.  

In the alternative, the Board also finds that there is no current disability of the right hip or knee.  As noted above, the Veteran reported a right hip injury in 1990; however, there is no subsequent reference to a right hip disability.  The first reference to a right knee disorder came in the current claim; however, there is no record of any diagnosis of a current right knee disability.  Indeed, a November 2004 Agent Orange Registry examination includes normal findings for the extremities and joints.  Private examinations by Mary Ann Bauman, M.D. in May 2004, June 2004, December 2004, February 2005, April 2005, June 2005, January 2006, and May 2006 reveal full range of motion of the extremities.  Examinations by Dr. Bauman in December 2012 and July 2013 note left knee pain, but make no reference to the right knee or hip at issue here.  A September 2013 examination notes radiation of lumbar disc symptoms into the right lower extremity, but makes no reference to a discrete hip or knee disorder of the right lower extremity.  Radiation implies that the location of the injury is in the spine and not in the knee or hip.  Service connection is not in effect for a spine disorder.  

The Veterans Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the evidence given greatest weight by the Board indicates that there was no injury or disease of the right hip or knee in service, and that there is no current disability of the right hip or knee, the Board finds that service connection for the claimed right hip and knee disorders is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Effective Date for Grant of Service Connection for PTSD

The Veteran is seeking earlier effective dates for the grant of service connection for PTSD.  He asserts that the effective date should be the date of his initial March 31, 1997 claim, which was denied in a July 1997 rating decision.  

The law regarding effective dates provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a). This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  For claims specifically reopened on the basis of new and material evidence after a final disallowance under 38 C.F.R. § 3.156(a), the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2). 

The Veteran filed his initial application for VA compensation in June 1979, but did not claim to have incurred PTSD at that time.  The first claim of entitlement to service connection for PTSD was received at the RO on March 31, 1997 and was denied in a July 1997 rating decision, which was mailed to the Veteran on July 18, 1997.  

Correspondence signed by the Veteran's spouse was received on July 28, 1997.  While this letter discusses the July 1997 rating decision and the denial of service connection for PTSD, it cannot be considered a valid notice of disagreement with that decision for two reasons.  First, it does not express the intent to appeal the July 1997 decision.  Second, the letter was not signed by the Veteran.  Rather, it was signed by his spouse.  The Veteran's spouse is not the "claimant" or the "claimant's representative."  Therefore she has no authority to submit a notice of disagreement in a matter involving the Veteran as claimant.  See 38 C.F.R. § 20.301(a).  Moreover, the Veteran as claimant was not rated incompetent by VA, nor is it alleged or shown that he was under a physical, mental, or legal disability that prevented him from filing an appeal on his own behalf.  Consequently, the provisions of 38 C.F.R. § 20.301(b), which provide for filing a notice of disagreement by a fiduciary or 'next friend,' do not apply in this situation.  No correspondence was received from the claimant within a year of the July 1997 rating decision.  

The Board has also considered whether the July 28, 1997 correspondence constitutes new and material evidence in association with a pending claim under 38 C.F.R. § 3.156(b).  The law and regulations governing new and material evidence are set out above.  At the time of the July 1997 rating decision, the evidence substantiated a diagnosis of PTSD by May 1997 VA examination.  This apparently was based on the Veteran's allegations of combat service.  However, there was no verified stressor, and the RO determined that combat service was not substantiated.  While not discussed in the rating decision, there was also no manifestation of a psychosis within one year of service separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Thus, to constitute new and material evidence, the evidence received must address at least one of these elements of a claim for service connection.  See Shade v. Shinseki, 24 Vet. App. 100 (2010).

While not a valid notice of disagreement, the correspondence received from the Veteran's spouse in July 1997 is certainly evidence.  It asserts that the Veteran was "stressed" in Vietnam.  The Veteran's wife stated that she had known the Veteran since she was 16, and that his demeanor was different when he left the service then when he entered.  According to her statement, the Veteran did not smoke, drink or do drugs prior to service, but engaged in these activities after separation.  In response to the July 1997 correspondence, the RO notified the Veteran that new and material evidence must be received to reopen the claim and provided an example of evidence that would be new and material.  No additional evidence was received until April 1999, at which time the Veteran's spouse again submitted a statement identifying letters she had recently found from the Veteran while he was serving in Vietnam.  However copies of the letters were not submitted.  

In an August 1999 decision, the RO denied reopening of service connection for PTSD, essentially finding that the July 1997 and April 1999 correspondence did not constitute new and material evidence.  There is no correspondence of any kind received within one year of the August 1999 denial.  The Veteran did not appeal the August 1999 decision and did not submit new and material evidence within one year of the August 1999 decision.  

While the August 1999 decision did not reach the merits of the service connection claim, but was a denial of reopening, the requirement of new and material evidence applies to the last final disallowance on any basis.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Therefore, the August 1999 decision became final and an effective date cannot now be assigned based on that decision short of a finding of CUE.  As discussed in the introduction above, the matter of CUE is not before the Board at this time.  The Board's decision here will in no way prejudice a future determination based on CUE.

The next evidence received following the August 1999 decision came in May 2010.  This was a request for a copy of the claims file and is not a formal or informal claim.  It cannot form the basis of an earlier effective date as it did not reasonably identify any benefit being sought.  

The next evidence received was a VA Form 21-0820, received on June 13, 2011, identifying a claim for "increase" for various conditions including PTSD.  This was interpreted by the RO as an application to reopen service connection and forms the basis for the current effective date.  

The Board acknowledges that the Veteran's PTSD did not begin on the date the claim was filed, and that he pursued the claim for many years.  As set out above, the effective date is based on two factors - the date entitlement arose or the date of claim, whichever is later.  All necessary elements of service connection must be substantiated in the evidence for entitlement to arise.  A pending (non-final) claim is also a necessary element of the establishment of an effective date for service connection.  Here, the prior August 1999 claim was final.  

The Board finds that VA treatment records and/or examination reports, to the extent that they establish an earlier diagnosis of PTSD, cannot serve as a claim (formal or informal) for service connection.  The Veterans Court in Criswell v. Nicholson, 20 Vet. App. 501 (2006) in pertinent part held that the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.155(a).  It is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See Criswell, citing MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); also citing Rodriguez v. West, 189 F.3d 1351, 1353 (Fed.Cir.1999) (noting that even an informal claim for benefits must be in writing); also citing Brannon.  

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of VA examination will be accepted as an informal claim for increased benefits or an informal claim to reopen.  The date of examination will be accepted as the date of receipt of the claim.  See 38 C.F.R. § 3.157(b).  

In this case, there was no prior claim for compensation that was disallowed for the reason that the claimed disabilities were not compensable in degree, i.e., a disability existed, was service-connected, but was not of sufficient severity to warrant a compensable rating.  The prior claim was denied based on the lack of at least one of the necessary elements of service connection.  

In summation of the Board's findings, prior to June 13, 2011, there was no pending claim for service connection for PTSD.  All prior claims were final.  VA treatment records do not serve as a formal or informal claim for service connection.  As such, an effective date prior to the date of receipt of the June 13, 2011 claim for service connection is legally precluded.  

The Veteran had recourse at the time of the prior decision to deny service connection for PTSD, which was to appeal.  An attempt to now assign an effective date based on the prior final decision is without merit and must be dismissed as a freestanding claim for an earlier effective date.  Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Rudd v. Nicholson, 20 Vet. App. 296 (Fed. Cir. 2006).

The controlling statute and regulation provide that the effective date for a grant of service connection on an original claim or a reopened after a final disallowance under 38 C.F.R. § 3.156(a) is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(b)(2)(i), 3.400 (q)(2).  Here, the date of claim, June 13, 2011, is the later of the two dates, and is the appropriate effective date.  

While the Board acknowledges the Veteran's honorable service and the psychiatric disability he incurred as a result of that service, the Board must apply "the law as it exists, and cannot 'extend...benefits out of sympathy for a particular [claimant].'"  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).  The Board has no authority to grant the benefit sought on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ('[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress').  

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in June 2011 and September 2011 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  While the Veteran asserted at the hearing that his service treatment records may not be complete, this appears to be reference to his difficulty obtaining copies of the service treatment records from the RO.  The service treatment records include copies of the service entrance examination report, service separation examination report, and reports of medical history at entrance and separation.  The records also include dental records, clinical records, immunization records, and health abstracts.  It is not apparent from a review of the service treatment records that any records are missing.  Moreover, the Veteran has testified that he did not seek treatment for his claimed knee and hip injuries in service.  Therefore, the absence of treatment reports reflecting these injuries is not suggestive of an incomplete record, but is consistent with his assertions.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to his service connection claims.  However, the Board finds that a VA examination is not necessary in order to decide the claims.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

As discussed above, the Board has found that there was no injury or disease of the right hip or knee in service, and that there is no current diagnosis of a right hip or knee disability.  The only evidence that the Veteran has current disabilities which are related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate the each claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

Neither the appellant nor his or representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.


ORDER

Reopening of the claim of entitlement to service connection for a lumbar spine disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a right hip disorder is denied. 

An effective date prior to June 13, 2011, for the grant of service connection for PTSD is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


